UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                   FILED
                                                                                   JUL 12 2021
                                                                              Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia
YAN-XU LU,

              Plaintiff,

      v.                                              Civil Action No. 1:21-cv-01389 (UNA)

ALLISON H. EID, et al.,

              Defendants.


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint, ECF

No. 1, and Application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

the in forma pauperis Application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)

(requiring dismissal of a case upon a determination that the complaint fails to state a claim upon

which relief may be granted or is frivolous).

       Plaintiff is dissatisfied with the District of Utah’s dismissal of his discrimination suit

against the University of Utah. See generally Complaint, ECF No. 1; Yung-Kai Lu v. Univ. of

Utah, 790 Fed. App’x 933, 934 (10th Cir. 2019), cert. denied, 140 S. Ct. 2634 (2020) (“Yung-

Kai Lu, a citizen of Taiwan, appeals pro se from a district court order that dismissed his

complaint against the University of Utah and some of its employees for not renewing his music

scholarship and graduate teaching-assistant position.”). Having lost his appeals, Plaintiff now

sues Senior District Judge Clark Waddoups, who dismissed his case in Utah, and Tenth Circuit

Judge Allison H. Eid, who wrote the opinion affirming the order of dismissal. See Compl. ¶ 12

(parties list); Kung-Kai Lu, 790 Fed. App’x at 934 (Order and Judgment); Yung-Kai Lu v. Univ.




                                                  1
of Utah, No. 2:16-cv-51-CW, 2018 WL 3993458, at *1 (D. Utah Aug. 21, 2018) (adopting the

magistrate judge’s report and recommendation and dismissing case with prejudice).

       An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute

immunity from a lawsuit, such as this, based on actions properly taken in their judicial capacity.

Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam) (citing cases); see accord

Caldwell v. Kagan, 455 Fed. App’x. 1 (D.C. Cir.2011) (citing Forrester v. White, 484 U.S. 219,

225 (1988); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.1993)); Jafari v. United States, 83

F. Supp. 3d 277, 280 (D.D.C.), aff’d, 621 Fed. App’x 676 (D.C. Cir. 2015) (“reviewing and

attributing weight to evidence, granting and denying hearings, issuing decisions, and generally

adjudicating the plaintiff’s case . . . are quintessential official judicial acts”). Such “immunity is

an immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502

U.S. 9, 11 (1991). Further, a complaint against judges who have “done nothing more than their

duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994),

cert. denied, 513 U.S. 1150 (1995). Accordingly, this case will be dismissed with prejudice. A

separate Order accompanies this Memorandum Opinion.




DATE: July 12, 2021
                                                               CARL J. NICHOLS
                                                               United States District Judge




                                                   2